Name: 86/149/EEC: Commission Decision of 24 March 1986 amending Council Decision 82/731/EEC as regards the list of establishments in Finland approved for the purposes of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  Europe;  agri-foodstuffs
 Date Published: 1986-04-29

 Avis juridique important|31986D014986/149/EEC: Commission Decision of 24 March 1986 amending Council Decision 82/731/EEC as regards the list of establishments in Finland approved for the purposes of importing fresh meat into the Community Official Journal L 112 , 29/04/1986 P. 0049 - 0050*****COMMISSION DECISION of 24 March 1986 amending Council Decision 82/731/EEC as regards the list of establishments in Finland approved for the purposes of importing fresh meat into the Community (86/149/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals, swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) thereof, Having regard to Council Directive 77/96/EEC of 21 December 1973 on the examination for trichinae (Trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (3), as last amended by Directive 85/485/EEC (4), and in particular Article 4 thereof, Whereas a list of establishments in Finland, approved for the purposes of the importation of fresh meat into the Community, was drawn up initially by Council Decision 82/731/EEC (5), as last amended by Commission Decision 85/485/EEC (6); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals, swine and fresh meat from non-member countries (7) has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas this same inspection has shown that a further establishment complies with the conditions of Article 2 of Directive 77/96/EEC; whereas, therefore, this establishment may be authorized to carry out the examination to detect the presence of trichinae in fresh pigmeat; Whereas the list of establishments should, therefore, be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/731/EEC shall be replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 March 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 26, 31. 1. 1977, p. 67. (4) OJ No L 167, 27. 6. 1984, p. 34. (5) OJ No L 311, 8. 11. 1982, p. 4. (6) OJ No L 287, 29. 10. 1985, p. 40. (7) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // // // // I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 17 (1) // Lounais-Suomen Osuusteurastamo // Forssa // 51 (1) // Lihakunta // Rovaniemi // // // B. Slaughterhouses 1.2.3 // // // // 7 (1) // Lahden Kaupungin Teurastamo // Lahti // 73 (1) // Pouttu Oy // Kannus // // // II. PIGMEAT (2) A. Slaughterhouses and cutting premises 1.2.3 // // // // 13 T // Lounais-Suomen Osuusteurastamo // Salo // 17 (1) T // Lounais-Suomen Osuusteurastamo // Forssa // 22 T // Itikka // Nurmo // 51 (1) T // Lihakunta // Rovaniemi // // // B. Slaughterhouses 1.2.3 // // // // 7 (1) T // Lahden Kaupungin Teurastamo // Lahti // 8 (1) T // Satahaemeen Osuusteurastamo // Pori // 73 (1) T // Pouttu Oy // Kannus // // // III. COLD STORES (frozen packaged meat only) 1.2.3 // // // // 91 // Pakastamo Oy // Helsinki // 92 // Pakastamo Oy // Vantaa // // // (1) Offal excluded. (2) The establishments with the indication 'T' are authorized, within the meaning of Article 4 of Directive 77/96/EEC, to perform the examination for detection of trichinae provided for in Article 2 of the aforementioned Directive.